NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



HELEN M. GREEN,
                                  Plaintiff,
                                                         Civ. No. 17-3 122 (1CM)
                        V.

                                                                OPINION
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                                  Defendant.




KEVIN MCNULTY, U.S.D.J.:

      Helen Green brings this pro se action pursuant to 42 U.S.C.    §   405(g)

and 1383(c)(3) to review a final decision of the Commissioner of Social Security
(“Commissioner”) denying in part and granting in part her claims to Disability
Insurance Benefits (“DIB”) under Title II of the Social Security Act (“the Act”),
42 U.S.C. § 40 1—34, and Supplemental Security Income (“SSI”) under Title XVI
of the Act, 42 U.S.C.   § 1381.
      The Administrative Law Judge (“AU”) agreed that Ms. Green was
currently disabled, but disagreed with her as to the onset date. The AU
determined that Ms. Green did not meet the Act’s definition of disability from
April 2, 2010—the alleged disability onset date—until June 1, 2014.’ The AU’s
finding of non-disability in the pre-June 1, 2014 Relevant Period meant that
Ms. Green was ineligible for any DIB (her date last insured was June 30, 2013),
and also of course that she was ineligible for 551 backpay for the Relevant
Period. She challenges that AU’s denial of benefits. The AU found, however,



      Throughout this Opinion the period between Ms. Green’s alleged disability
onset date, April 2, 2010, and the date on which the AU determined that Ms. Green
became disabled, June 1, 2014, will be referred to as the “Relevant Period.”
that Ms. Qreen became disabled as of June 1, 2014, and ruled that she was
eligible for SSI from that date fonvard. Ms. Green of course does not challenge
that favorable aspect of the AM’s decision.
         The Appeals Council denied review, rendering the AM’s decision a final,
reviewable decision, and Ms. Green filed this action. For the reasons set forth
below, the decision of the AM is affirmed.
    I.      BACKGROUND2
         On September 20, 2010, Ms. Green filed a Title II application for a period
of disability and DIB. (DE 20 at 24). Ms. Green also filed a Title XVI application
for SSI on September 21, 2010. (Id.). In both applications, Ms. Green alleged
disability beginning on April 1, 2010. These claims were initially denied in
January 2011, and after an oral hearing, in a decision dated March 21, 2012,
AM April M. Wexler determined that Ms. Green was not disabled through the
date of that opinion and therefore ineligible for DIB or SSI at that time. (DE 20
at 32). The SSA Appeals Council denied Ms. Green’s request for review. (DE 20
at 3). That earlier AM decision is part of the background, but is not the subject
of Ms. Green’s current appeal before this Court.
         Thereafter, on July 9, 2013, Ms. Green filed a Title II application for a
period of disability and DIB. (R. 18). Ten days later, on July 19, 2013, Ms.
Green also filed a Title XVI application for SSI. (Id.). In both applications, Ms.
Green alleged disability beginning on April 2, 2010. These claims were initially
denied in November 2013, and then denied again upon reconsideration in
February 2014. (Id.). Subsequently, Ms. Green filed a written request for
hearing on March 20, 2014. (Id.).




2        Citations to the record are abbreviated as follows:
              = Administrative Record (DE 10) (The cited page numbers correspond to the
         number found in the bottom right corner of the page for all DE 10 attachments)
         “P1. Br.” = Brief in Support of Plaintiff Helen Green (DE 11)
         “SSA Br.” = Social Security Administration Secretary’s Responding Brief (DE 14)

                                                2
         After appearing and testifying at hearings held on August 13, 2015 (R.
37-71), and May 18, 2016, (1?. 72-91), in which Ms. Green was represented by
counsel, ALT Donna Krappa determined the following in an opinion dated July
13, 2016: (1) based on her July 9, 2013 application for a period of disability
and DIB, Ms. Green was not disabled under Sections 2 16(i) and 223(d) of the
Act through June 30, 2013, the date last insured; and (2) based on her
application for 551 filed on July 19, 2013, Ms. Green has been disabled under
Section 1614(a)(3)(A) of the Act, but only since June 1,2014. (1?. 18-29).
      On August 18, 2016, Ms. Green filed a request for           by the SSA
                                                             review




Appeals Council of ALT Krappa’s July 13, 2016 decision. (R. 9-14). The
attorney that represented Ms. Green during the initial stages of her DIB and
551 application, including the two hearings in front of ALT Krappa, withdrew as
her authorized representative for all subsequent proceedings, including her
SSA appeal and the proceedings before this Court. (R. 6, 11). On March 7,
2017, the SSA Appeals Council denied Ms. Green’s request for review, making
ALT Krappa’s July 13, 2016 opinion the final decision of the Commissioner. (R.
1-3).
       Ms. Green filed a complaint with this Court on May 4, 2017, seeking
partial modification of ALT Krappa’s July 13, 2016 decision. (DE 1).
Specifically, Ms. Green challenges the part of ALT Krappa’s decision which
determined that Ms. Green was not entitled to benefits for the Relevant Period.
(DE 1 at 3; P1. Br. at 1). Ms. Green does not challenge the ALT’s favorable
determination that she was disabled starting on June 1, 2014, and thus
eligible for 551 starting as of that date.
   II.      DISCUSSION
      To qualify for DIB or 551, a claimant must meet income and resource
limitations and show that she is unable to engage in substantial gainful activity
by reason of any medically determinable physical or mental impairment that
can be expected to result in death or that has lasted (or can be expected to last)
for a continuous period of not less than twelve months. 42 U.S.C.       §
423(d)(1)(A), 1382, 1382c(a)(3)(A), (B); 20 C.F.R.   § 416.905(a); see ilUg u.
                                              3
Comm’r Soc Sec., 570 F. App’x 262, 264 (3d Cir. 2014); Diaz v. Comm’r of Soc.
Sec., 577 F.3d 500, 503 (3d Cir. 2009).
         A. The Five-Step Process and This Court’s Standard of Review
      Under the authority of the Social Security Act, the Social Security
Administration has established a five-step evaluation process for determining
whether a claimant is entitled to benefits. 20 C.F.R.     § 404.1520, 4 16.920.
This Court’s review necessarily incorporates a determination of whether the
AW properly followed the five-step process prescribed by regulation. The steps
may be briefly summarized as follows:
      Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.
§ 404.1520(b), 416.920(b). If not, move to step two.
      Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” Id.      § 404.1520(c), 416.920(c). If the
claimant has a severe impairment, move to step three.
      Step Three: Determine whether the impairment, or combination of
impairments, meets or equals the criteria of any impairment found in the
Listing of Impairments. 20 C.F.R. Part 404, Subpart P, Appendix 1, Part A.
(Those Part A criteria are purposely set at a high level to identify clear cases of
disability without further analysis.) If the claimant’s impairment or
combination of impairments is of a severity to meet or medically equal the
criteria of a listing and meets the duration requirement (20 CM? 404.1509 and
416.909), the claimant is automatically eligible to receive benefits; if not, move
to step four. Id.   § 404.1520(d), 416.920(d).
      Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id.    § 404.1520(e)—(f), 416.920(e)—(fl. If the claimant has the RFC
to do her past relevant work, the claimant is not disabled. If the claimant does
not have the RFC to do her past relevant work, move to step five.




                                              4
      Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering her age, education, work
experience, and RFC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R.          § 404.1520(g), 416.920(g); see
Poulos u. Comm’r of Soc. Sec., 474 F.3d 88, 91—92 (3d Cir. 2007). If so, benefits
will be denied; if not, they will be awarded.
      As to all legal issues, this Court conducts a plenary review. See
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual issues, the Court adheres to the AU’s findings, as long as they are
supported by substantial evidence. Jones v Bamhart, 364 F.Sd 501, 503 (3d
Cir. 2004) (citing 42 U.S.C. § 405(g)). Where facts are disputed, this court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes v. Apfel, 228 F.3d 259, 262 (3d       cir.   2000).

“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zimsak i.’. Colvin, 777 F.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Id. (internal quotation marks and citation
omitted).
       [I]n evaluating whether substantial evidence supports the AU’s
       findings ... leniency should be shown in establishing the claimant’s
       disability, and... the Secretary’s responsibility to rebut it should
       be strictly construed. Due regard for the beneficent purposes of the
       legislation requires that a more tolerant standard be used in this
       administrative proceeding than is applicable in a typical suit in a
       court of record where the adversary system prevails.
Reefer v. Bamhart, 326 F.3d 376, 379 (3d Cir. 2003) (internal quotation marks
and citations omitted). When there is substantial evidence to support the AU’s
factual findings, however, this Court must abide by them. See Jones, 364 F.3d
at 503 (citing 42 U.S.C.    § 405(g)); Zimsak, 777 F.3d at 610—11 (“[W]e are
mindful that we must not substitute our own judgment for that of the fact
finder.”).


                                                5
      This Court may affirm, modify, or reverse the Commissioner’s decision,
or it may remand the matter to the Commissioner for a rehearing. Podedworny
a Harris, 745 F.2d 210, 221 (3d Cir. 1984); Bordes v. Comm’r of Soc. Sec., 235
F. App’x 853, 865—66 (3d Cir. 2007). Remand is proper if the record is
incomplete, or if there is a lack of substantial evidence to support a definitive
finding on one or more steps of the five-step inquiry. See Podedworny, 745 F.2d
at 221—22. Remand is also proper if the ALl’s decision lacks adequate
reasoning or support for its conclusions, or if it contains illogical or
contradictory findings. See Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119—
20 (3d Cir. 2000). It is also proper to remand where the ALl’s findings are not
the product of a complete review which “explicitly weigh[sJ all relevant,
probative and available evidence” in the record. Adorno a Shalala, 40 F.3d 43,
48 (3d Cir. 1994) (internal quotation marks omitted).
      Because Ms. Green is a pro se litigant, her filings with this Court are
“entitled to a liberal construction.” See Booth v. Churner, C.O., 70 F. App’x 57,
58 (3d Cir.2003); Mala a Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.
                                                     *5 (D.N.J. Feb. 28,
2013); Ray v. Colvin, No. 13-142, 2014 WL 809190, at
2014). However, Ms. Green was represented by counsel during her proceedings
before ALl Krappa, so those proceedings are evaluated under the ordinary
standards outlined above. See Reefer v. Barnhart, 326 F.3d 376, 380 (3d Cir.
2003) (“An ALl owes a duty to a pro se claimant to help him or her develop the
administrative record.”).
          B. The AU’s Decision
      ALl Krappa followed the five-step process in determining that Ms. Green
was not disabled prior to June 1, 2014, but became disabled on that date. Her
findings may be summarized as follows:
      Step One: At step one, ALl Krappa determined that Ms. Green had not
engaged in substantial gainful activity since April 2, 2010, the alleged onset
date of disability. (R. 20).




                                             6
       Step Two: At step two, AL) Krappa determined that since the alleged
onset date, Ms. Green has had the following severe impairments: disorders of
the back; a disorder of the right shoulder; asthma; hypertension; and obesity
(under medical guidelines) (20 CFR 404.1520(c) and 4 16.920(c)). (R. 21). The
AL) explained that these impairments are “severe” under the Regulations
because the medical record supports a finding that they are medically
determinable impairments which, when considered either individually or in
unison, significantly limit the claimant’s abilities to do one or more basic work
activities. Additionally, AL) Krappa found that the impairments have lasted at
a “severe” level for a continuous period of more than twelve months. (Id. at 20—
21).
       Step Three: At step three, the AL) determined that the severe
impairments listed above at step two do not meet or medically equal the
severity of one of the listed impairments in 20 CPR Part 404, Subpart P,
Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.20(d), 416.925,
and 4 16.926). (R. 21). The AL) reasoned that no treating or examining
physician mentioned findings equivalent in severity to the criteria of any listed
impairment, and the evidence did not show signs that are the same or
equivalent to those of any listed impairment. (Id.).
       Step Four: At step four, the AL) determined that, prior to June 1, 2014,
Ms. Green had the RFC to perform past relevant work. (R. 27). However, after
that date, Ms. Green’s RFC has prevented her from being able to perform past
relevant work. (Id.). The AL) described the rationale for determining the
disability onset date of June 1, 2014 as follows:
       This date is approximately six months prior to the Ml?! of January 2015,
       which documented clear impingement of the exiting nerve roots (Exhibit
       323F). This is out of recognition that the claimant’s orthopedic issues did
       not begin on the day of the MRI but could have reasonably been
       disabling approximately six months before. Notably, the medical records
       from prior to that date do not demonstrate spinal cord impingement,
       show minimal findings at multiple examinations, indicate minimal
       treatment, and show complaints which cannot be supported by the
       objective and clinical evidence. The claimant’s neurological examinations

                                            7
        yielded negative results, her EMGs were negative for any actual cervical
        or lumbar radiculopathy. They were positive for poly sensory neuropathy,
        but this was rated as mild and the claimant denied symptoms normally
        associated with the condition at examinations, such as numbness,
        tingling[,] and weakness. No knee or hip pathology demonstrated. She
        was told surgery on her shoulder was not warranted, and that her
        complaints did not correlate with the MRT findings (Exhibits 82F, B1OF,
        B11F, B17F, B19F).
(1?. 26) (emphasis in original). In other words, the AM concluded that the MRI
of January 2015 established a more restrictive RFC that warranted a finding of
disability. (Id.).
      Step Five: Finally, the AM determined that, considering Ms. Green’s
age, education, work experience, and RFC, since June 1, 2014, there are no
jobs that exist in significant numbers in the national economy that she can
perform. (1?. 28).
           C. Analysis of Ms. Green’s Appeal
       Ms. Green challenges AM Krappa’s decision on the basis that Green was
allegedly disabled during the Relevant Period. (P1. Br. at 8).
        First, Ms. Green argues that the vocational expert j”VE”), Tanya Edgehill,
testified during the May 18, 2016 hearing that her pain from neuropathy, in
addition to her other limitations, would preclude her from performing past
relevant work as well as any other job in the national economy. She cites the
following portion of Ms. Edgehill’s testimony: “With that additional limitation
[i.e., pain that causes a person to have difficulty concentrating for any more
than six hours in an eight-hour work day] it would preclude the past relevant
work as well as any other job in the national economy.” (R. 86).
      This excerpt from Edgehill’s testimony, however, must be understood
within the context of the dialogue between Edgehill and the AM, as well as the
AM’s overall reasoning. The AM was constructing serial hypothetical questions
for the VE based on different versions of Ms. Green’s background and
limitations.
       The first hypothetical posed by the AM was this:



                                             8
      Q:     So, Ms. Edshell [sic}, let’s assume someone of the claimant’s age,
             educational background, and work history who can perform the
             demands of a reduced range of light (workj.

(R. 84) Responding, the AW laid out the limitations for the purposes of this
first hypothetical, which corresponded to the limitations that affected Ms.
Green during the Relevant Period. (R. 84-85) (describing the physical
limitations for the hypothetical, such as the ability to lift 10 pounds
occasionally, standing or walking six out of an eight-hour work day, the ability
to work below shoulder level, but only occasionally beyond that, and more). The
ALl then asked Ms. Edgehill, “How does that affect prior work?” (R. 86). Ms.
Edgehill responded, “It doesn’t.” (Id.).
      The AL) then posed a second hypothetical, adding facts to the first:
      Q:     Then, let’s say that, because of pain that the person experiences,
             the person would have difficulty concentrating for any more than
             six hours in an eight-hour work day. How would that affect the
             ability to maintain emplQvment in any of the prior jobs or any jobs
             in the national economy?”

(R. 85—86). It was in response to this second hypothetical, with its additional
limitations, that Ms. Edgehill gave the answer now quoted by Ms. Green: “With
that additional limitation, your honor, it would preclude the past relevant work
as well as any other job in the national economy.” (R. 86).
       This additional hypothetical limitation (i.e., pain that would create
difficulty concentrating for any more than six hours in an eight-hour work day)
was part of the basis for AL) Krappa’s determination that the appropriate
disability onset date was June 1, 2014. That onset date, recall, was estimated
based on the January 2015 MRI, which first identified a clear impingement of
the exiting nerve roots. And that January 2015 MRI was the source of the




       The AL) reasoned that Ms. Green’s pain did not materialize on the day of the
January 2015 MRI. Making an assumption favorable to the claimant, the AL)
projected back six months before the January 2015 M to estimate a disability onset
date of June 1, 2014. (R. 26).

                                             9
additional limitation that AU Krappa posed in her second hypothetical
question to the yE. (R. 26, 658).
      To simplify, the first hypothetical dealt with Ms. Green’s pre-June 1,
2014 condition; the second dealt with her post-June 1, 2014 condition. This
exchange between the AU and yE, viewed in its entirety, supports her ultimate
conclusion that without the additional limitation of pain from an impingement
of the exiling nerve roots (i.e., Ms. Green’s physical state during the Relevant
Period), Ms. Green would have had the ability to participate in past relevant
work. But, with the additional limitation of the pain from an impingement of
the exiting nerve roots (estimated to have begun on June 1, 2014), Ms. Green
would not be able to participate in past relevant work or any other job in the
national economy. Understood in this context, the dialogue between the AU
and the VE that Ms. Green cites is entirely consistent with the AU’s
conclusions.4
      Ms. Green’s second assertion is that the AU did not appropriately
consider certain pre-June 30, 2013 medical records. Specifically, she claims
that the AU did not consider the following; (1) Ms. Green’s MRI of the
cervical/lumbar spine from Orange Community MRI on January 26, 2011 (R.
378-79, 539); and (2) the progress notes and treatment records of her
neurologist, Dr. Alan Clark, from February 8, 2011 through February 27, 2012.
(P1. Br. at 8; DE 20 at 310-11, 357-63).
      Turning to (1) Ms. Green’s January 26, 2011 MRI of the spine, I find that
this evidence does not undermine AU’s Krappa’s conclusions. (1?. 378-79,
539). The results of this 2011 MRI indicate a small disc hemiation, a
dehydrated and bulging disc, mild spondylosis, and reversed curvature. (fri.).


4      In any event, even if the VE and AU were in disagreement on this point, the
AU is the one that makes the ultimate disability and RFC determinations. 20 C.F.R.
§ 404.1527(d)(2), 416.927(d)(2); Chandlery. Comm. Soc. Sec, 667 F.3d   356, 361 (3d
Cir. 2011) (“The AU not treating or examining physicians
                    —
                                                           or State agency
consultants must make the ultimate disability and residual functional capacity
            —




determinations.”).


                                             10
This MRI did not identify a clear impingement of the exiting nerve roots, as did
Ms. Green’s January 2015 MRI, which was the basis for AW Krappa’s disability
onset date. (R. 26, 658). In short, the 2011 MRI supports, and does not detract
from, the conclusion that Ms. Green’s condition deteriorated significantly
between January 2011 and January 2015. The January 2015 MRI indicated
that Ms. Green’s condition had worsened over time to the point of becoming
disabling on or about June 1, 2014. To be sure, the MRI results of January
2011 would likely be consistent with Ms. Green’s having experienced pain at
that time. “Not disabled,” however, does not mean “symptom-free.” The AW
was entitled, based on this evidence, to find that Ms. Green was not yet
disabled as of January 2011. Welch v. Heckler, 808 F.2d 264, 270 (3d Cir.
1986); Qantu   ii.   Bamhart, 72 F. Appx 807, 811(6th Cir. 2003) (“We emphasize
that a claimant’s inability to work pain-free, standing alone, is not sufficient
reason to find her disabled.”).
      I turn next to (2) Dr. Clark’s progress notes and treatment records from
February 8, 2011 through February 27, 2012. Those documents do not appear
anywhere in the record that was before ALl Krappa. Ms. Green cites to them
using the exhibit numbers from the previous record that formed the basis of
ALl Wexler’s March 21, 2012 opinion denying Ms. Green’s disability
applications. (See generally P1. Br. at 8; DE 20 at 310-11, 355-63).
      Ms. Green fails to explain why these documents were not placed before
ALl Krappa, if it was important to do so. Nor does she explain how they would
have altered ALl Krappa’s conclusions. During the proceedings before ALl
Krappa, Ms. Green was still represented by counsel, who supplemented the
record at least once, and could have supplemented the record with Dr. Clark’s
treatment notes if appropriate. Given that Ms. Green’s attorney has withdrawn,
however, and she is currently pro se, I have reviewed these additional
documents. Nothing in these additional documents constitutes grounds to
modify or vacate ALl Krappa’s determination, which was supported by
substantial evidence and remains so. (See DE 20 at 310-11, 355-63). Dr. Clark


                                             11
did cursorily check a box indicating that Ms. Green was incapacitated to the
point that she cannot work a 40-hour work week. (DE 20 at 361) The AW,
applying Social Security law and regulations, is the one that determines
whether a claimant is capable of work. A doctor’s opinion on that ultimate
issue, especially a mere check-box as opposed to a reasoned assessment of the
claimant’s capacities, is of little value. See n. 4, supra; Mason v. Shalala, 994
F.2d 1058, 1065 (3d Cir. 1993) (“Form reports in which a physician’s obligation
is only to check a box or fill in a blank are weak evidence at best”); Griffin v.
Comm’rof Soc. Sec., 305 F. App’x 886, 890—91 (3d Cir. 2009).
      Evidence not before the AW cannot establish that her decision was not
supported by “substantial evidence.” See Jones v. Sullivan, 954 F.2d 125, 128
(3d Cir.l991) (noting that evidence not presented to the AW “cannot be used to
argue that the ALl’s decision was not supported by substantial evidence”).
Remand for consideration of new evidence would be appropriate if “the new
evidence is material and   []   there is good cause for [the claimant’s] failure to
incorporate this evidence into the record in the prior proceedings.” Id. Here,
however, the new evidence is not material and there has been no attempt to
show good cause for the failure to incorporate this evidence into the record
before ALl Krappa.
      There is additional reason, moreover, to believe that any error was surely
harmless. ALl Krappa did consider subsequent records from the same
physician, Dr. Clark, based on appointments that occurred during the Relevant
Period. (1?. 26, 66-67). That evidence is superior in that it represented Dr.
Clark’s conclusions with respect to Ms. Green’s condition at the relevant time.
In reference to those later diagnoses, ALl Krappa noted that “the clinical and
laboratory evidence documented.       fails to support” the assessment that Ms.
                                      .   .




Green could not work prior to June 2014. (R. 26, 66-67).
      The Defendant argues that the earlier medical records should be
excluded on res judicata grounds, as they were considered in connection with
the prior ALl’s decision denying benefits on March 21, 2012. (SSA Br. at 14)


                                               12
(“review of the prior period is barred by res judicata and the AU did not err by
not including Dr. Clark’s notes”) (citing 20 C.F.R. 404.957(c)(1)). The earlier
AU decision was a final one. (DE 20 at 3-6).
      If she had been asked to consider the issue, AU Krappa would have
been within her authority to decline to reassess the prior AU’s non-disability
determination on res judicata grounds. Tobak v. Apfel, 195 F.3d 183, 186 (3d
Cit. 1999) (“[R}esjudicata may only be properly applied to preclude a
subsequent claim for disability benefits where the ‘same’ claimant has filed a
previous application based on the ‘same’ issues and where such prior
determination has become final by virtue of administrative or judicial action.”).
However, it appears that AU Krappa was neither presented with the res
judicata bar nor asked to exercise her discretion to disregard it. Id. (“[E]ven if
resjudicata may properly be applied, the Commissioner has discretion whether
to reopen a prior disability benefits application for ‘good cause’ within four
years of the date of notice of the initial determination.”). I would add the
commonsense point that there is little reason to think that documents
supporting a prior denial of disability, if considered this time, would require a
finding of disability.
     Overall, AU Krappa’s decision was supported by substantial evidence.
She went through the record thoroughly and relied on the evidence before her
in making her determinations. For the period prior to June 1, 2014, AU
Krappa determined that the medical records “do not demonstrate spinal cord
impingement, show miminal findings at multiple examinations, indicate
minimal treatment, and show complaints which cannot be supported by the
objective and clinical evidence.” (1?. 26) (emphasis in original). These
assessments are properly supported by substantial evidence within the record.
Consequently, I will affirm the decision of the AU.




                                             13
                                 CONCLUSION
      The ALl’s July 13, 2016 decision denying DIB and SSI benefits for the
period prior to June 1, 2014, and granting SSI benefits for the period
thereafter, is affirmed. An appropriate order accompanies this opinion.


Dated: February 27, 2019
                                                      /   .       /       C
                                                     ,




                                                 KEVIN MCNULTY                %   )
                                                 United States District Judge




                                           14
